Citation Nr: 0114118	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO) which denied a TDIU.

The veteran appealed the decision to the Board which remanded 
the case to the RO in November 2000 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim, the RO 
returned the case to the Board for further appellate review.  
The veteran failed to appear for the hearing he had requested 
before the Board in Washington, DC.

The veteran initiated but did not perfect an appeal of an RO 
decision denying his claim for an increased rating for a low 
back disorder.  Therefore, that decision is not before the 
Board on appeal.


FINDINGS OF FACT

1.  The veteran completed high school, has at least five 
years experience as a maintenance man and last worked in June 
1992.

2.  The veteran is service connected only for low back strain 
superimposed on hypertrophic arthritis of the lumbar spine 
evaluated as 40 percent disabling.

3.  The veteran's service-connected disability is not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is unable to continue to work as a 
result of his service-connected low back strain superimposed 
on hypertrophic arthritis of the lumbar spine because he is 
no longer able to function effectively on the job.

VA has met its duty to assist development of this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  During the pendency of the 
appeal the RO has provided the veteran with a Statement of 
the Case (SOC) and Supplemental SOCs including notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO verified the veteran's 
service and obtained and associated with the claims file, to 
the extent possible, pertinent records including service 
medical records (SMRs), private and VA medical records, 
including reports of VA examinations during the pendency of 
this matter, and other records, if any, which the veteran 
identified as pertinent to the claim and Social Security 
Administration (SSA) records.

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected or intercurrent disabilities.  
38 U.S.C.A. §§ 3.341, 4.16, 4.19 (2000).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (2000).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

The claims file includes evidence providing a factual 
background pertinent to this matter.  The veteran's TDIU 
application states that he finished high school and last 
worked full time in September 1991.  SMRs disclose that he 
strained his low back in service by falling down a few steps.  
He returned to duty after outpatient treatment and sought no 
additional treatment for back discomfort during service.  The 
veteran's back was found clinically normal upon his 
separation from service.  Other records associated with the 
claims file disclose that he was hospitalized for serious 
back or back-related injuries at his places of employment in 
April 1980 and in June 1992, and following an October 1996 
rollover traffic accident.  The veteran states that before 
leaving his last job he missed work two or three days a month 
because of his service-connected low back disorder.

In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements because he is service 
connected only for low back strain superimposed on 
hypertrophic arthritis of the lumbar spine, evaluated as 40 
percent disabling.  No higher schedular rating is available 
pursuant to DC 5295, pertaining to lumbosacral strain, or 
pursuant to DC 5292, pertaining to loss of lumbar range of 
motion due to arthritis.  No higher rating is available for 
the veteran's service-connected low back disorder under 
another applicable DC.  Therefore, the Board finds that no 
schedular rating in excess of 40 percent is applicable to the 
veteran's sole service-connected disorder.


Neither is the veteran entitled to a TDIU under an 
extraschedular analysis.  
Medical evidence associated with the claims file confirms 
that the veteran unquestionably is unemployable due to a back 
disorder, but not due to the service-connected back disorder.  
The increases in the nature and severity of the veteran's low 
back disorders are well-documented in private and VA 
hospitalization, treatment, examination, evaluation and 
therapy records from his time of service to December 2000.  
The VA examiner who reviewed the claims file and examined the 
veteran in December 2000 diagnosed low back strain, 
degenerative disc disease and osteoarthritis, with limitation 
of flexion.  However, the examiner opined that the veteran 
had been gainfully employed from his service until his 1990's 
injuries, and that his current unemployability is due only to 
these postservice injuries.  The examiner further opined that 
but for the veteran's postservice low back injuries he still 
would be employable notwithstanding his service-connected low 
back disorder.  The record includes no medical evidence 
contradicting the examiner's opinions.  In consideration of 
the foregoing, the Board is constrained to conclude that the 
preponderance of the evidence demonstrates that the veteran's 
unemployability is not the result of a service-connected low 
back disorder but, instead, the result of an intercurrent 
cause.  Therefore, the veteran is not entitled to a TDIU 
under an extraschedular analysis.  See 38 C.F.R. § 4.16(b).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

